DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claim 19 is hereby withdrawn.
In view of the amendment and applicant’s argument, previous 103 rejections over Tien in view of Brodkorb, Doherty and the product brochure for Inotech are hereby withdrawn.  Thus, applicant’s argument with respect to those rejections are now moot.
Applicant's amendment (as well as applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 17, 2020) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 11-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tien et al (US 2005/0226905 A1) in view of (i) Chen et al (“Activity of Encapsulated Lactobacillus bulgaricus in Alginate-whey Protein Microspheres”, Brazilian Archives of Biology and Technology, vol.57 (5), pg.736-741 (2014)), (ii) Levieux et al (“Heat Denaturation of Whey Proteins Comparative Studies with Physical and Immunological Methods”, Annales de Recherches Veterinaires, INRA Editions, vol.11(1) (1980), pg.89-92), (iii) Doherty et al (“Development and characterization of whey protein micro-beads as potential matrices for probiotic protection”, Food Hydrocolloids, vol.25 (2011), pg.1604-1617) and (iv) product brochure for Inotech IE-50R Encapsulator obtained from the Internet website: http://www.encap.ch/images/stories/pdf/flyer-e-biotech-10-1020.pdf (with Merrill et al (US 2018/0027837 A1), which is being cited here merely to support the Examiner’s assertion that milk protein isolate is known to have a protein concentration of about 90 wt.% or more).
Tien teaches ([0035]-[0039] and [0049]) a biocompatible carrier composition comprising a (i) biocompatible carbohydrate polymer, such as hydrophobically modified polysaccharides (e.g., chitosan or alginate, preferably sodium alginate) in association with (ii) a milk protein, and such composition is designed to carry (iii) bioactive agents.  As the milk protein, Tien teaches ([0042] and [0049]) that casein, whey protein or both can be used.  Tien furthermore teaches ([0046] and abstract) that its inventive composition may be used in various delivery systems including beads, tablets and microencapsulating agents and that the association of modified alginate with milk proteins in its composition results in a stabilized structure able to control the release of drugs, bacteria, bacteriocines, enzymes, nutraceutics, etc. into enteric, topic or systemic route.  Specifically, in its Example 4, Tien teaches inclusion of probiotics (lactic bacteria) into modified alginate beads: a solution of 2-3% alginate (modified with caproic acid) is mixed with a solution of whey proteins (0.2-2.0%) and with the medium containing lactic bacteria (instant active component).  The suspension is dripped into a solution of 5-10% CaCl2 (instant bath comprising a cation) under stirring to form the beads.  
(i) With respect to instant casein, although Tien’s solution of whey proteins in its Example 4 does not contain casein, as already explained above, Tien clearly teaches ([0042]) that the combination of casein and whey protein may be present (as the milk protein component) in its composition and that caseinates possess good properties as emulsifiers and film forming agents and are preferred milk proteins in its composition.    In fact, Tien additionally teaches ([0049]) that in a more preferred embodiment, double stabilized microparticles may be prepared by using caseinate and whey proteins together because the formation of the intramolecular and intermolecular links between carboxylic groups of alginate and calcium ions Ca2+ existing in the milk proteins improves the stability of the preparation.  Thus, the encapsulated bioactive agent has double protection, from inside and from outside of the matrix, i.e., inside by ionic gelation with Ca2+ ions from milk protein, and outside by ionic gelation with Ca2+ ions from CaCl2 solution.  Therefore, based on Tien’s teaching, it would have been obvious to one skilled in the art to use a solution containing both casein and whey protein as the milk protein in Tien’s composition of Example 4 with a reasonable expectation of achieving double stabilized microparticles and providing double protection for the encapsulated bioactive agent.  
(ii) With respect to instant whey protein having a degree of denaturation of at least 70% (and 80-100% in claim 2), Tien does not explicitly teach that its whey protein is denatured and has a degree of denaturation of at least 70%.  Chen teaches (abstract) that alginate-whey protein was used as wall materials for encapsulating Lactobacillus bulgaricus.  Chen teaches (abstract) that there was no decease in the viability of encapsulated Lactobacillus bulgaricus after 2 hours in simulated gastric fluid (stomach) at pH 2.5 and that the encapsulated Lactobacillus was completely released from the microspheres in simulated gastro-intestinal fluid (intestine) at pH 6.8 in 3 hours.  Chen further teaches (see pg.737, left-hand column, under the section “Encapsulation of L. bulgaricus”) that the whey protein is denatured by stirring and dissolving in hot water at 80oC for 30 minutes.  Although Chen does not explicitly teach the degree of denaturation of the whey protein, as evidenced by Levieux (see Table 3), it is known in the art that when whey protein is heated for 30 minutes at 77-82oC, the level of denaturation is 68-93%.  Since Chen heats its whey protein for 30 minutes at 80oC, the level of denaturation for Chen’s whey protein would be about 68-93%.  Such range overlaps with instant range of “at least 70%” of claim 1 (and instant range of 80-100% of claim 2), thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Based on the teachings of Tien (which teaches (abstract) that the association of modified alginate with milk proteins results in a stabilized structure for controlled release of drugs or bacteria and also teaches using alginates mixed with whey proteins and casein) it would have been obvious to one skilled in the art to use Tien’s alginates mixed with a milk protein comprising both casein and a heat-denatured whey protein (having the degree of denaturation of 68-93%, as taught by Chen and Levieux) in its composition of Example 4 (i) so as to achieve double stabilized microparticles for controlled release of the Lactobacillus, thus providing double protection for the encapsulated bioactive agent (as taught by Tien) and (ii) to achieve viability of encapsulated Lactobacillus in the low pH environment of the stomach and achieve complete release in the neutral pH environment of intestine. 
(iii) With respect to instant limitation of the milk protein product concentration being 3-6 wt.%, Tien teaches that caseinate can be used in the amount of 0.2-1% (see Example 2) and that whey proteins can be used in the amount of 0.2-2.0% (see Example 4).  Thus, the total amount of caseinate and whey protein (instant milk protein product) would range from 0.4-3 wt.%, which overlaps with instant range, thus rendering instant range prima facie obvious.  In re Wertheim, supra. 
(iv) with respect to instant steps of forming droplets and gelation of the droplets in a bath comprising a cation, as already explained above, in Tien’s Example 4, a solution of alginate is mixed with a solution of whey proteins and with the medium containing lactic bacteria, and then the suspension is dripped into a solution of CaCl2 (instant bath comprising a cation) under stirring to form the beads.  Tien does not explicitly teach instant step of forming droplets as recited in claim 1 or instant step of producing droplets by extrusion of the solution from a syringe through a vibrating nozzle as recited in claim 13.  Doherty et al describes a similar encapsulation technique to Tien with the exception that the droplets are generated by injecting the solution into a vibrating device so as to produce uniform droplets.  That is, Doherty teaches (see pg.1606, section 2.4) teaches using the Inotech IE-50R Encapsulator for generating alginate microbeads loaded with probiotic bacteria, and the diagram of the encapsulator (taken from the product brochure for Inotech IE-50R Encapsulator) is shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown from the diagram above, when using the Inotech IE-50R Encapsulator, the droplets are generated by injecting (using a syringe) the solution into the nozzle (5) connected to a vibrating device (4).  The brochure teaches (see under “Key Features”) that using such encapsulator provides reproducible bead formation and excellent bead size uniformity.  Thus, the device used in Doherty produces the alginate microbeads (loaded with probiotic bacteria) by extrusion of the solution from a syringe through a vibrating nozzle as instantly recited in claim 13.  Based on the teachings of Doherty and the product brochure for the Inotech IE-50R Encapsulator, it would have been obvious to one skilled in the art to use Doherty’s device to generate droplets with Tien’s solution (containing alginate, casein, denatured whey proteins and lactic bacteria) prior to Tien’s gelation step using the solution of CaCl2 in order to provide reproducible bead formation and excellent bead size uniformity as taught by Doherty and the product brochure for the Inotech IE-50R Encapsulator.  Doherty also teaches (see 2.4 Encapsulation system) that the protein suspension is passed through a sterile 5, 1.2 and 0.8 m filters before being passed through the nozzle (thus, Doherty teaches instant claim 17).  Doherty furthermore teaches (see 2.4 Encapsulation system) that the nozzle of its device can have a diameter in the range of 50-1000 m.  Instant aperture size of claim 24 for the vibrating nozzle (about 200 m) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (besides, the product brochure for the Inotech IE-50R Encapsulator states that its set of 8 single nozzles covers the bead size range of 0.15 mm to 2.0 mm (i.e., 150-2000 m) with nozzles sizes of 0.08, 0.12, 0.15, 0.20, 0.30, 0.45, 0.75 and 1.0 mm (the size of 0.20 mm being 200 m)).  As to instant range of claim 20 for the size of the microbead being 150-500 m, as stated above, the product brochure for the Inotech IE-50R Encapsulator states that the size for the beads produced using the encapsulator ranges from 0.15 mm to 2.0 mm (i.e., 150-2000 m).  Such range overlaps with instant range of claim 20 (150-500 m), thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Besides, Doherty teaches that the micro-beads it obtained had diameters of approximately 200 m post-extrusion with a narrow range size distribution (see 3.4 Micro-bead strength and size analysis).  
Therefore, Tien in view of Chen, Levieux, Doherty and the product brochure for the Inotech IE-50R Encapsulator renders obvious instant claims 1-4, 7, 11, 13-15, 17-20 and 24.
With respect to instant claims 6 and 8, since Tien teaches using both casein and whet protein, and since Tien already mentions using whey protein isolate (see [0049] and [0067]), it would have been obvious to one skilled in the art to use milk protein isolate having both casein and the denatured whey protein as Tien’s milk protein component with a reasonable expectation of success.  As evidenced by Merrill et al ([0045]), milk protein isolate is known to have a protein concentration of about 90 wt.% or more.  Thus, Tien in view of Chen, Levieux, Doherty and the product brochure for the Inotech IE-50R Encapsulator renders obvious instant claims 6 and 8. 
With respect to instant claim 12, Tien is silent about the concentration of its active component (lactic bacteria).  Chen teaches (pg.737, right-hand column, last paragraph) that its concentration of L. bulgaricus is initially about 10.01 log CFU/ml which is about 1.023 x 1010 cfu/ml.  Since Tien is silent as to the concentration of its lactic bacteria, it would have been obvious to one skilled in the art to have the concentration of the lactic bacterial cells to be from 1.023 x 1010 cfu/ml in its Example 4 as taught by Chen with a reasonable expectation of success.  Such concentration is similar to applicant’s concentrations of probiotic bacteria used in present invention (see present specification, pg.24, lines 11, 21, 26-27).  Thus, it is the Examiner’s position that the wt.% for the concentration of Tien’s lactic bacteria (that is to be used in the range of 1.023 x 1010 cfu/ml according to Chen’s teaching) would accordingly fall within or at least overlap with instant range of claim 12 for the wt.% concentration of the active component.  Thus, Tien in view of Chen, Levieux, Doherty and the product brochure for the Inotech IE-50R Encapsulator renders obvious instant claim 12.      
     	With respect to instant claim 16, as already discussed above, in its Example 4, Tien uses a solution of 5-10% CaCl2 for the gelation step to form the beads.  Although Tien does not expressly state the molarity for the CaCl2 solution, as evidenced by Chen (pg.737, left-hand column, see under “Encapsulation of L. bulgaricus”), it is known in the art that a CaCl2 solution used in forming microbeads typically has a molar concentration of 0.1M.  Thus, according to the known practice in the art, it would have been obvious to one skilled in the art to use 0.1M of CaCl2 solution in Tien’s Example 4 with a reasonable expectation of success.   Thus, Tien in view of Chen, Levieux, Doherty and the product brochure for the Inotech IE-50R Encapsulator renders obvious instant claim 16.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tien et al (US 2005/0226905 A1) in view of (i) Chen et al (“Activity of Encapsulated Lactobacillus bulgaricus in Alginate-whey Protein Microspheres”, Brazilian Archives of Biology and Technology, vol.57 (5), pg.736-741 (2014)), (ii) Levieux et al (“Heat Denaturation of Whey Proteins Comparative Studies with Physical and Immunological Methods”, Annales de Recherches Veterinaires, INRA Editions, vol.11(1) (1980), pg.89-92), (iii) Doherty et al (“Development and characterization of whey protein micro-beads as potential matrices for probiotic protection”, Food Hydrocolloids, vol.25 (2011), pg.1604-1617) and (iv) product brochure for Inotech IE-50R Encapsulator obtained from the Internet website: http://www.encap.ch/images/stories/pdf/flyer-e-biotech-10-1020.pdf as applied to claim 1 above, and further in view of (v) Arase et al (US 2015/0181908 A1) and Mikkelsen et al (US 2016/0262424 A1).
Although Chen does not explicitly teach that its denatured whey protein solution produced in its method is converted into a powder form (see [0080]), as evidenced by Arase et al ([0066]) or Mikkelsen et al ([0558], claim 14 and [0216]), it is known in the art that the denatured whey protein solution obtained (or recovered) from the manufacturing process can be used in the form of a solution as it is, or in the form of a liquid such as a diluted solution or concentrate, or in the form of a powder such as a dried matter.  Mikkelsen actually teaches (claim 14 and [0216]) converting its heat treated (denatured) whey protein solution to a powder by drying, freeze-drying or spray-drying.  It would have been obvious to one skilled in the art to convert Chen’s obtained denatured whey protein solution into powder form (by freeze-drying, for example) for better storage and handling convenience so that one can later use the milk protein powder product in Tien’s composition in forming the beads.  Thus, Tien in view of Chen, Doherty and the product brochure for the Inotech IE-50R Encapsulator and further in view of Arase and Mikkelsen renders obvious instant claim 25. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 10, 2022